Appeal Dismissed and Memorandum Opinion filed July 10, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00398-CV

       IN THE INTEREST OF J.R.R., T.P.R., & A.M.R., CHILDREN

                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-62637

                 MEMORANDUM                      OPINION
      This appeal arises from a suit affecting the parent-child relationship.
Appellant K.M.B. appeals from the order signed March 14, 2018. No post-judgment
motion was filed.

      The notice of appeal must be filed within 30 days after the judgment is signed
when no timely post-judgment motion is filed. See Tex. R. App. P. 26.1. The thirtieth
day after the judgment was signed was April 13, 2018. However, appellant did not
file her notice of appeal until May 14, 2018.

      A motion for extension of time is necessarily implied when an appellant,
acting in good faith, files a notice of appeal beyond the time allowed by Rule 26.1,
but within the 15-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997)
(construing the predecessor to Rule 26). Appellant’s notice of appeal was not filed
within the 15-day period provided by Rule 26.3.

      A court of appeals lacks jurisdiction to hear an appeal that was not timely
perfected. When the court lacks jurisdiction, it must dismiss the appeal. See Baker
v. Baker, 469 S.W.3d 269, 272 (Tex. App.—Houston [14th Dist.] 2015, no pet.).

      On May 29, 2018, we notified the parties of the court’s intention to dismiss
the appeal for lack of jurisdiction. See Tex. R. App. P. 42.3(a). We stated we would
dismiss the appeal if no party demonstrated, by June 11, 2018, meritorious grounds
for retaining the appeal. No response was filed.

      The appeal is dismissed for lack of jurisdiction.



                                  PER CURIAM



Panel consists of Justices Boyce, Christopher, and Busby




                                         2